Citation Nr: 1233975	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-07 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected anxiety disorder, not otherwise specified.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1983.  The evidence of record shows that the Veteran was awarded the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2009 by the RO that granted service connection and assigned a 10 percent rating, effective on July 24, 2009.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a May 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran disagrees with the assignment of an initial evaluation of 10 percent for his service-connected anxiety disorder.  

In an August 2011 VA examination, the Veteran indicated he received ongoing therapy with a Licensed Marriage Family Therapist (LMFT) since June 2009.  The record indicates the Veteran's LMFT is a private contract therapist to the Vet Center.  Indeed, a September 2009 statement from the Veteran's treating LMFT noted that the Veteran began evaluation and treatment for symptoms of posttraumatic stress disorder in June 2009.  The treatment records dated in July- September 2009 are part of the record.  

In an August 2011 letter, VA noted the Veteran's continuing treatment with the LMFT and requested the Veteran to submit an Authorization for the Release of Information form for these records.  No response was received.  

At his May 2012 hearing, the Veteran reported receiving treatment with his LMFT within the previous six months.  However, no other statements from the LMFT or from the Vet Center have been associated with the claims file.

The records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A remand is necessary to allow any outstanding VA treatment records, including those from the Vet Center, to be obtained and associated with the claims file.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding records of VA and non-VA treatment rendered for the service-connected anxiety disorder to specifically include, but not limited to the Vet Center records.

The Veteran also should be notified that he may submit medical evidence and treatment records in support of his claim.

2.  After completing all indicated development, the RO should readjudicate the Veteran's claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


